Citation Nr: 0334790	
Decision Date: 12/12/03    Archive Date: 12/24/03

DOCKET NO.  00-07 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for hepatitis C. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had honorable active service from August 1966 to 
July 1968.

This appeal arises from a June 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, that denied entitlement to service 
connection for hepatitis C.  The veteran has appealed to the 
Board of Veterans' Appeals (Board) for favorable resolution.  

The appealed June 1999 rating decision mentions that a claim 
for service connection for hepatitis had been previously 
denied by letter dated May 29, 1992, and that new and 
material evidence was needed to reopen the claim; however, 
the Board notes that the 1992 rating action denied service 
connection for acute viral hepatitis, or hepatitis B.  It 
appears that the current hepatitis C was discovered in 1997.  
While either type of hepatitis might affect the liver, 
Hepatitis C is a new, more recent diagnosis.  Because the 
current claim involves a new disease entity not previously 
adjudicated, it will not be necessary to submit new and 
material evidence.  See Ephraim v. Brown, 82 F.3d 399, 402 
(Fed. Cir. 1996) (concluding that a "claim based on the 
diagnosis of a new mental disorder, taken alone or in 
combination with a prior diagnosis, states a new claim, for 
the purpose of the jurisdictional requirement, when the new 
disorder had not been diagnosed and considered at the time of 
the prior [NOD]").

The veteran testified before the undersigned member of the 
Board in June 2003. 


REMAND

The veteran had in-service viral hepatitis.  He currently has 
chronic hepatitis C, first diagnosed in May 1997.  The 
question is whether the in-service viral hepatitis is the 
forerunner of currently diagnosed hepatitis C and/or whether 
he contracted hepatitis C by other means during active 
service.  

During his recent hearing, the veteran testified that he had 
occasional exposure to body fluids when he handled dead and 
wounded while stationed aboard a Navy ship off the coast of 
Vietnam.  He testified that he never used intravenous drugs 
during active service and that he did use intravenous drugs 
after active service, but did not share needles with others.  
The veteran has argued that he might have contracted 
hepatitis C through vaccine injections received during active 
service by means of a "jet injector" or possibly from a 
tattoo.  The veteran has also argued that if intravenous drug 
use is the source of hepatitis C, that drug use would be 
secondary to his service-connected posttraumatic stress 
disorder (PTSD).  Finally, the veteran points out that 
because hepatitis C had not yet been discovered when he was 
on active duty, it might have been present along with 
hepatitis B, yet undetected at that time. 

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit (hereinafter referred to as 
the Court) invalidated the 30-day response period contained 
in 38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Court made a conclusion similar to the one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The Court found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCAA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
during the remand period, the RO must inform the veteran and 
his representative that notwithstanding the information 
previously provided, a full year is allowed to respond to any 
VCAA notice.  

Accordingly, this case is remanded to the RO for the 
following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.  The RO should notify 
the veteran that VA will offer him a 
medical examination to determine the 
etiology of hepatitis C and that he may 
submit any argument evidence on the 
matter, or if he identifies the source of 
any other evidence, such as recent VA or 
private treatment records for hepatitis, 
VA will assist in obtaining that evidence 
for him.  

2.  After the development requested above 
has been completed to the extent 
possible, the RO should make arrangements 
for an appropriate examination to 
determine the etiology of hepatitis C.  
The physician should review the claims 
files and note that review in the report.  
The physician is asked to answer the 
following:

I.  Is it at least as likely as not 
(50 percent or greater probability) 
that hepatitis C had its onset in 
service?  

In answering the above question, the 
physician is asked to comment on the 
following claimed risk factors: (a) 
vaccinations via a "jet injector" 
syringe during active service; (b) 
as an outgrowth of acute hepatitis B 
contracted during active service; 
(c) that hepatitis C was present 
during active service but simply 
escaped detection until 1996 or 
1997; (d) that a tattoo during 
active service might have caused 
hepatitis C; and, (e) exposure to 
blood and body fluids during active 
service in Vietnam. 

The physician should elicit any 
additional details of the alleged 
risk factors directly from the 
veteran, if necessary.  

II.  If the answer above is "no," 
is it at least as likely as not (50 
percent or great probability) that 
hepatitis C is etiologically related 
to or being aggravated by any 
service-connected disability or 
medication taken for a service-
connected disability?  This includes 
intravenous drug use after active 
service, which the veteran claims he 
used as a means of numbing his PTSD 
symptoms.

III.  The physician should offer a 
complete rationale for any 
conclusion in a legible report.  If 
any question cannot be answered, the 
physician should state the reason.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should readjudicate the 
claim for service connection for 
hepatitis C.  If the benefit sought 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given an opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

